Case 1:20-cv-05455-AKH Document 62 Filed 04/12/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WELLS FARGO BANK, N.A., plaintiff, Case No. 20-cv-5455
-against-

STARX MOTORS LLC, JEAN 8. SMITH,
BENJAMIN SCHRAGE, JACQUES A. HORN,
GENE T. OLIVER, MICHAEL A. CHAVEZ and
JACQUELINE CHAVEZ, defendants.

Hon. Alvin K. Hellerstein, USDJ

 

Motion for an Order Directing
Disbursement of Interpleader Funds

I, defendant/claimant Jacques Horn will respectfully move this court, before the Honorable
Alvin K. Hellerstein, 500 Pearl St. New York, New York, at a date and time to be determined by
the court, for an order directing the clerk of the court to disburse my rightful share of the

Disputed Ownership Fund (DOF), believed to total the principal amount of $56,215.12, plus
such interest as may accrue on such share.

Dated: April 10, 2021

Respectfully Submitted,

 
    

Jacques Horn

San Lorenzo, Ca 94580
(510)499-6650

hornj 1 @eimail.com
Pro Se

Served to the following:

Via U.S. Mail to: Defendant/claimant Jean 8. Smith, 77239 Highway 21, Covington, La 70435

Via email to: Defendant/claimant Gene T. Oliver, Jr. 87.gto.11@gmail.com
Via email to: Attorney Richard Lerner Richard@mazzolalindstrom.com, counsel for

Defendant/claimant Gene T. Oliver, Jr.

 

 
